Citation Nr: 1604625	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  07-05 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased rating for type II diabetes mellitus, currently rated at 20 percent disabling.

2.  Entitlement to an increased rating for erectile dysfunction associated with residuals of prostate cancer, status post radical prostatectomy, currently rated at zero percent disabling.

3.  Entitlement to an increased rating for tinnitus, currently rated at 10 percent disabling.

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Allen Gumpenberger


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1966 to March 1970.

The issues of increased ratings for type II diabetes mellitus, erectile dysfunction, and tinnitus come before the Board of Veterans' Appeals (Board) on appeal from a May 2013 supplemental statement of the case by the Department of Veterans Affairs (VA) Appeals Management Center (AMC).  The issue of entitlement to TDIU comes before the Board on appeal from a prior rating decision by the VA Regional Office (RO).  Pursuant to Fast Letter 13-13 (June 17, 2013), the RO adjudicated the increased rating claims as part of the pending TDIU claim. 

The claims for an increased rating for erectile dysfunction and entitlement to TDIU were previously before the Board in October 2012.  At that time, the Board found that the erectile dysfunction claim had been withdrawn, but remanded the TDIU claim for further development.  The case returned to the Board in March 2013 and October 2013, and each time was remanded due to the RO's failure to comply with the prior remand directives.  The Board finds that the requested actions have now been completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App.  268 (1998).

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

In a July 2015 rating decision, the RO continued the 30 percent rating in effect for the Veteran's psychiatric condition.  The Veteran's representative filed a timely notice of disagreement in November 2015, and the RO has not yet issued a statement of the case regarding this claim.  The Board acknowledges that ordinarily the Veteran's claim should be remanded for issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  However, considering how recently the NOD was submitted, a remand is not warranted at this time, but is REFERRED to the RO for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a Travel Board hearing in a statement received by the VA in December 2015.  As he has not yet been afforded a hearing, the appeal is remanded to schedule a hearing at a local RO.  If he wishes to cancel his hearing, he should do so in writing to the RO.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing held before a Veterans Law Judge, in the order his request was received.  The Veteran and his representative should be notified of the date and time of the hearing and a copy of such notice should be placed in the record.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




